Richard B. Lind, Esq.
Attorney At Law
575 Lexington Avenue — 4" Floor
New York, NY 10022
Telephone: (917) 747-9603 Email: rlind@lindlawyer.com

February 9, 2021
By ECF
Hon. Margo K. Brodie
United States District Judge
U.S. Courthouse
225 Cadman Plaza East
Brooklyn, NY 11201

Re: United States v. Victor Leonel Estrada-Tepal
14 CR 105 (MKB)

Dear Judge Brodie:

Defendant Victor Estrada-Tepal submits this letter in reply to the government’s
June 11, 2020 letter to the Court (Doc. 155) (“Gov’t Ltr.”) that in turn responded to Mr.
Tepal’s pro se submission (Doc. 152) which sought a sentence reduction under the First
Step Act, 18 U.S.C. § 3582(c)(1)(A). The government’s letter advanced two arguments,
namely that Victor failed to satisfy his exhaustion requirement; and that he had not shown
extraordinary and compelling reasons for a reduction in his sentence. Because of recent
developments, both arguments fail.

I. Victor Has Satisfied The Exhaustion Requirement

In September 2020, Victor was transferred from the federal prison in Oakdale,
Louisiana to the federal prison CI Big Spring under the auspices of GEO group in Big
Spring, Texas. On or about December 7, 2020, I emailed a letter to the Warden of CI Big
Spring at BSC-General@bop.gov. A copy of my letter is annexed hereto as Exhibit A. I
have never received a reply.

As the government’s letter itself recognizes, the exhaustion requirement has been
satisfied where, as here, under 18 U.S.C. § 3582(c), the Bureau of Prisons “allow[s] 30
days to lapse after receipt of a request by the warden of the defendant’s facility,” Govt.
Ltr. at 4, citing United States v. Roberts, No. 18 Cr. 528 (JMF), 2020 WL 1700032, at *2
(S.D.N.Y. Apr. 8, 2020). Such are the circumstances here.
Il. Victor’s Circumstances Are “Extraordinary and Compelling”

In its Letter, the government alleges that even if Victor had satisfied the
“exhaustion” requirement, his motion should be denied since he had failed to demonstrate
“extraordinary and compelling reasons” to warrant a sentence reduction. See Govt. Ltr. at
6-7. In light of recent developments in Victor’s case, and decisions by the Second Circuit
and other Courts, it is manifest that Victor’s motion satisfies the appropriate standard
since there are “extraordinary and compelling reasons” in his case. See e.g., United States
v. Brooker, 976 F.3d 228 (2d Cir. 2020).

The government first alleges in its reply brief that Victor’s “claims of good
behavior are irrelevant for purposes of this motion.” Govt. Ltr. at 7. This allegation is no
longer accurate in light of Brooker and other decisions. As Judge Rakoff noted in United
States v. Rodriguez, 00 Cr. 761 (JSR)(S.D.N.Y. Sep. 30, 2020), at *4: “[A]s the Second
Circuit recognized in [Brooker] while rehabilitation ‘alone’ is insufficient, ‘it can interact
with the present coronavirus pandemic’ to create an extraordinary and compelling reason
for a sentence.”

The government’s second assertion -- namely, that a “generalized risk of potential
exposure to COVID-19 while in custody is an insufficient basis for release,” id. at 6 --
also fails. Here, as Victor’s medical records, annexed hereto under seal, demonstrate, it
is clear that Victor contracted COVID-19 in prison a few weeks ago. Accordingly, under
Guidelines Section 1B1.13, Victor “has a serious medical condition.” Thus, as Judge
Seybert noted in United States v. Pellegrino, 18 CR 496 (JS)(E.D.N.Y. Sep. 30, 2020) :
“Defendant’s motion [in that case] differs from many the Court has received because he
has, unfortunately, contracted and recovered from COVID-19.” Jd., at *3 (emphasis
added). By comparison, the government allegation that “the risk of potential exposure to
COVID-19 in a BOP facility [actually CI Big Spring is a “GEO” facility overseen by the
BOP] cannot alone form the basis to release a prisoner,” Govt. Ltr. at 6, is simply
erroneous in the present circumstances.

Thirdly, in its brief, the government maintains that Victor cannot demonstrate that
family circumstances justify his release, principally because Victor does not allege that
his wife is incapacitated “or that [Victor] would be the only available caregiver.” Govt.
Ltr. 7. This no longer accurate. As stated in our letter to the Warden, Victor’s parents,
uncles and other relatives have passed away. Moreover, “[Victor’s] wife has a serious
case of arthritis and requires a caretaker such as her husband. He sends the little money
that he earns in prison jobs to provide some small amount of money to keep her alive.”
Exhibit A (emphasis added).

The government’s final argument is that the “Section 3553(a) factors warrant
against any relief.” We submit that the government is incorrect. As the prosecution
correctly notes, this Court must consider the Section 3553(a) factors; nonetheless, its
assertions run counter to the holding in Brooker and the will of Congress in amending
§3582(c)(1)(A). A post-sentence reduction exists precisely so that courts may reexamine
the §3553(a) factors because of new and better information. As Brooker discussed at
Case 1:14-cr-00105-MKB Document 159 Filed 02/09/21 Page 3 of 3 PagelD #: 991

length, Congress’s purpose in amending §3582(c)(1)(A), among other reasons, was to
“expand” and “increase the use” of sentence reductions. Brooker, 976 F.3d at 233.

Finally, as to the appropriate sentence, Judge Rakoff correctly observed in
Rodriguez that, after Brooker, Courts had the authority to impose a “compromise”
because while, before, the compassionate release statute authorized either immediate
release or no release, but nothing in between. Brooker “recognized such flexibility.”

In conclusion, we respectfully submit that Victor should be immediately released;
or, this Court should sharply reduce his remaining sentence. Thank you for the Court’s
consideration of this application.

Respectfully submitted,
/s/
Richard B. Lind

cc: AUSA Andrew W. Wang (by ECF)(with Exhibits)
